            Case 2:18-cv-00144-JM Document 68 Filed 09/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION


JAMES H. PHILLIPS                                                                PLAINTIFF

v.                              No: 2:18-cv-00144 JM-PSH


SHEILA WOODARD, et al.                                                         DEFENDANTS


                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. No objections have been filed. After carefully

consideration, the Court concludes that the Proposed Findings and Recommendation should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      Defendants’ motions for summary judgment (Doc. Nos. 42 and 45) are granted.

       2.      Phillips’ motion for summary judgment (Doc. No. 49) is denied; and           3.

       The complaint and amended complaint against defendants Woodard, Hickerson, and the

United States are dismissed with prejudice.

       DATED this 14th day of September, 2020.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
